144 Ga. App. 193 (1977)
240 S.E.2d 736
CAPE et al.
v.
THE STATE.
54721.
Court of Appeals of Georgia.
Submitted October 4, 1977.
Decided November 10, 1977.
Rehearing Denied December 1, 1977.
W. G. McCullough, Larry C. Chrietzberg, for appellants.
M. Randall peek, District Attorney, David R. Rogers, Assistant District Attorney, for appellee.
McMURRAY, Judge.
The four defendants in this armed robbery case were tried jointly. After a Jackson-Denno hearing the state introduced evidence of the written incriminating statements of each of the defendants. The statements were taken individually and outside the presence of the co-defendants. All four defendants were convicted and bring this appeal contending that the court erred in refusing to grant their motions for severance and in *194 admitting into evidence the statements of the co-defendants. Held:
1. It is well established that evidence of the confession of a co-defendant implicating a defendant cannot be admitted against that defendant at a joint trial where the co-defendant does not take the stand and is not available for cross examination. Crowder v. State, 237 Ga. 141, 150-155 (227 SE2d 230); Reddish v. State, 238 Ga. 136, 138 (231 SE2d 737); Bruton v. United States, 391 U.S. 123 (88 SC 1620, 20 LE2d 476).
Here, all of the defendants took the stand. The testimony of each of the defendants contradicted the evidence of the statements introduced by the state and was favorable to all of the defendants. Each defendant had the opportunity to cross examine each of the co-defendants. There being no denial of each defendant's right to cross examine witnesses against them, the trial court did not err in admitting evidence of the voluntary incriminating statements of the respective defendants. Nelson v. O'Neil, 402 U.S. 622 (91 SC 1723, 29 LE2d 222). Nor did the court err in denying the motions for severance. Cain v. State, 235 Ga. 128 (218 SE2d 856).
2. Defendants' remaining enumerations of error being neither supported by argument nor citation of authority are deemed abandoned. See Rule 18 (c) (2) (Code Ann. § 24-3618); Weaver v. State, 137 Ga. App. 470 (2) (224 SE2d 110).
Judgment affirmed. Bell, C. J., and Smith, J., concur.